DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 24 June 2022.  Amendments to claims 1 and 11 are acknowledged and have been carefully considered.  Claims 1-19 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
executing an application on a mobile computing device carried by a visitor to a non-profit venue, which, when executed, performs the steps of: 
tracking a specific path of the visitor through the non-profit venue using wireless beacons; 
tracking locations where the visitor stopped and waited; 
storing the specific path of the visitor on a remote server; 
providing a digital map to the visitor on the mobile computing device; 
using the specific path of the visitor stored on the remote server to determine whether or not the visitor had come into proximity of certain exhibits or objects depicted on the digital map; 
determining personalized information about the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue; and 
automatically assembling a multimedia presentation summarizing specific portions of the non-profit venue that the visitor visited at least partly based on the personalized information and presenting the multimedia presentation to the visitor.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-19 is/are drawn to methods (i.e., a process).  As such, claims 1-19 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of tracking a specific path of the visitor through the non-profit venue using wireless beacons; tracking locations where the visitor stopped and waited; storing the specific path of the visitor on a remote server; providing a digital map to the visitor on the mobile computing device; using the specific path of the visitor stored on the remote server to determine whether or not the visitor had come into proximity of certain exhibits or objects depicted on the digital map; and automatically assembling a multimedia presentation summarizing specific portions of the non-profit venue that the visitor visited and presenting the multimedia presentation to the visitor.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Independent method claim 11 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system as part of a mobile computing device coupled to a remote server including a local registry or memory to perform the steps of the claimed abstract idea.  The processor or computing system is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer or computing system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description Figure 10 and paragraph [108] recites “system 100 includes server 106 that interacts with mobile computing devices 108 carried by visitors 102 over a network….mobile computing device 108 depicted in FIG. 10 includes a processor 1026, memory 1024, a network interface 135, and a GPS receiver 137 connected to perform the functions of the mobile computing device….processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like. Memory 1024 may include flash memory, buffer, stack, Random Access Memory (RAM), Read-Only Memory (ROM), dynamic memory, static memory, read/write storage, mutable storage, read only, random access, sequential access, location addressable, file addressable, content addressable, network attached storage, storage area network, bar codes, magnetic ink, and the like. Processor 1026 may include signal processor, digital processor, embedded processor, microprocessor or any variant such as a math co-processor, graphic co-processor, communication co-processor,” written description Figure 16 and paragraph [118] recites “system 100 includes a path tracking system 114 for determining a path of the visitor 102 taken through the venue 104. The system 100 includes an interaction tracking system 115 for determining at least one interaction of the visitor 102 with at least one exhibit 116 that is associated with an ongoing campaign. The system 100 includes a recommendation engine 112 for processing the interaction to provide a recommendation for an action related to the campaign….server 106 is in communication with a mobile device 108 via the network 110. The mobile device 108 is to be carried by the visitor 102, and communicate with the network 110, for example, to determine a context, location and other personalized information about the visitor.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-10 and 12-19 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations related to specific implementations of the provision of presentations to visitors, automatic subscriptions to messaging implementations, information updates, visitor demographic and interest information, and information categories as presented.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-10, and 12-19 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (20190095454) in view of Charlton et al. (20190069147) and Sun et al. (11,151,481).

Claim 1:	Sahadi discloses a method for providing supplemental media to a visitor at a non-profit venue, comprising: 
executing an application on a mobile computing device carried by a visitor to a non-profit venue ([19 “campuses…, schools, universities…, public parks,” 30 “Mobile devices 110 are inclusive of wearable devices,”]), which, when executed, performs the steps of: 
tracking a specific path of the visitor through the non-profit venue using wireless beacons ([29 “beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio),” 30 “current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map,” 83]); 
tracking locations where the visitor stopped and waited ([61 “itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user,”]); 
storing the specific path of the visitor on a remote server ([60 “stored at the app server(s),” 61]); 
providing a digital map to the visitor on the mobile computing device ([56 “presenting the map on a user device to show the venue,” 75, Fig. 4]); 
using the specific path of the visitor stored on the remote server to determine whether or not the visitor had come into proximity of certain exhibits or objects depicted on the digital map ([65-68]); 
Sahadi discloses the tracking, guiding, and storing of visitor specific movements and interactions at a non-profit venue, and Sahedi does not explicitly disclose, however Charlton discloses:
determining personalized information about the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue ([28, 30 “venue system then applies the machine learning schemes to the image to classify attributes about the image,” 33, 34, 38 “data may include message content, client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information,” 41 “message-processing technologies and functions, particularly related to the aggregation and other processing of content (e.g., textual and multimedia content) included in messages received from multiple instances of the messaging client application,” 42 “image processing operations, typically with respect to images or video received within the payload of a message at the messaging server application,” 50 “annotation system 206 operatively supplies a media overlay to the messaging client application 104 based on other information, such as social network information of the user of the client device,” 51 “annotation system 206 provides a user-based publication platform that enables users to select a geolocation on a map and upload content associated with the selected geolocation. The user may also specify circumstances under which particular content should be offered to other users,” 72 “Tag values may be generated manually, based on user input, or may be automatically generated using, for example, image recognition,”]).
Therefore it would be obvious for Sahadi to determine personalized information about the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue as per the steps of Charlton in order to enable visitors to a venue including non-profit venues to take photographs which are automatically interpreted and classed by a machine learning system and thereby enable visitors to save and access relevant image information about a given venue during a visitation and thereby increase the positive experience for a user and potentially increase visit satisfaction.
Sahadi discloses the tracking and storing of visitor specific movements and interactions at a non-profit venue, and Sahedi does not explicitly disclose, however Sun discloses:
automatically assembling a multimedia presentation (i.e., “displaying an interface of multimedia available in specific physical or virtual displays in site plans from a plurality of non-profit venues; accessing multimedia assets relating to specific physical or virtual displays in one or more site plans,” as per spec. para. [28]-[29]) summarizing specific portions of the non-profit venue that the visitor visited at least partly based on the personalized information and presenting the multimedia presentation to the visitor (8:55-67 “generate user history indicating the locations that the user 10 visited within the venue (and/or account history indicating the locations that multiple users associated with the account visited within the venue). Thus, the system 100 may identify an exact location of the user 10 at a specific time, may determine frequent locations or a preferred area within the venue, may determine vendors that the user 10 visited….identify the user 10 in image data captured at the event (e.g., images taken by professional event photographers, within a photo booth at the venue, or the like) and may upload the image data to the account automatically. Additionally or alternatively, the system 100 may generate a personalized highlight video of the event taking into account the location information. For example, the personalized highlight video may include and/or emphasize the locations that the user 10 visited,” 22:25-46 “user profile storage 1302, including information about identities of the individual users, biometric data (e.g., facial recognition data, fingerprint data, etc.), RFID data, user history data and/or any other information associated with the individual users that is associated with the account),”).
Therefore it would be obvious for Sahadi to automatically assemble a multimedia presentation summarizing specific portions of the non-profit venue that the visitor visited at least partly based on the personalized information and presenting the multimedia presentation to the visitor as per the steps of Sun in order to provide visitors with a highly relevant and interactive presentation which includes information about the particular visit and path taken by the visitor and resulting in a visitor receiving a more impactful venue visit and potentially increased engagement with the venue displays.

Claim 2:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi further discloses wherein the multimedia presentation is presented in an application running on the mobile computing device carried by the user ([37 “mobile device executing an application,” 97]).  

Claim 3:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi further discloses wherein the multimedia presentation is emailed to the visitor ([48 “assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications…experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device, 50 “Output from the sales activation engine 244 may include direct messages to visitors promoting items,” 54, 55, 63 “itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Sahedi with respect to the sending of a wide variety of messages and message information to visitors including itineraries would be understood by a person of skill in the art to include the sending of multimedia presentations via email.

Claim 4:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi further discloses wherein the multimedia presentation is an audio summary provided via a voice agent system ([63 “itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user,” 64 “updated information can be used to suggest a new itinerary that accounts for the current state of the user and the venue,” 65]).  

Claim 5:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi further discloses wherein the multimedia presentation is delivered on a kiosk in the non-profit venue ([37 “Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices,”]).  

	Claim 10:	Sahadi in view of Charlton and Sun discloses the method of claim 9 above, and Sahadi further discloses wherein the update includes information about additions, changes, an annotation by another visitor, an observation by the other visitor, or an event regarding the specific portions of the non-profit venue on the bookmark list ([63 “itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time)….itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map,” 64, 65]).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (20190095454) in view of Charlton et al. (20190069147) and Sun et al. (11,151,481) as applied to Claim 1 above, and in further view of Kim et al. (20160212591.

Claim 6:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi does not explicitly disclose, however Kim discloses wherein the multimedia includes additional information about an exhibit the visitor visited that was not presented at the exhibit ([61 “visitor's exhibition experience history may include information associated with a visitor's history of viewing exhibition objects at an exhibition of a single concept up to the current point in time,” 63 “visitor's exhibition experience history information, viewing status information on currently viewed exhibition objects, and viewing guide information on exhibition objects to be viewed in the future,” 64 “based on the viewing guide information, a visitor that visits again may check previously viewed exhibition objects, exhibition objects that are currently being viewed, and exhibition objects to be viewed in the future, rather than viewing exhibition objects all over again,” 66 “the exhibition contents may include images of how exhibition objects have been made. In another example, the exhibition contents may include the history of exhibition objects. In yet another example, the exhibition contents may include information on manufacturers of exhibition objects]).
Therefore it would be obvious for Sahadi wherein the multimedia includes additional information about an exhibit the visitor visited that was not presented at the exhibit as per the steps of Kim in order to provide visitors with a highly relevant and interactive summary or previous presentations which includes information about the particular visit and path taken by the visitor and resulting in a visitor receiving a more impactful venue visit and potentially increased engagement with the venue displays.

Claim 7:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi does not explicitly disclose, however Kim discloses wherein the specific portions of the non-profit venue where the visitor stopped and waited are added to a bookmark list ([72 “viewing time of a specific exhibition object, information on whether details about a specific exhibition object have been viewed, information on currently viewed contents and information on contents to be viewed in the future, 73, 77 “transmitter 240 transmits the exhibition experience lifelog information to either or both of the mobile terminal 400 and the exhibition display apparatus,” 78 “lifelog literally refers to a personal record of everyday life, and in particular, the lifelog refers to a technique for recording and retrieving all information on everyday life experience in texts, photographs, videos, voices, and the like by using a digital device, and records obtained by using the technique. In the present disclosure, the exhibition experience lifelog information may indicate all the information generated by a visitor while viewing exhibition objects at an exhibition hall,” 80]).
Therefore it would be obvious for Sahadi wherein the specific portions of the non-profit venue where the visitor stopped and waited are added to a bookmark list as per the steps of Kim in order to provide visitors with a highly relevant and interactive summary or previous presentations which includes information about the particular visit and path taken by the visitor and resulting in a visitor receiving a more impactful venue visit and potentially increased engagement with the venue displays.

Claim 8:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi does not explicitly disclose, however Kim discloses wherein the multimedia presentation includes additional multimedia for the portions of the non-profit venue that the visitor visited ([61, 63, 64, 66 “the exhibition contents may include images of how exhibition objects have been made. In another example, the exhibition contents may include the history of exhibition objects. In yet another example, the exhibition contents may include information on manufacturers of exhibition objects. In still another example, the exhibition contents may include information on online or offline stores selling exhibition objects that have been commercialized as products,” 69, 70]).
Therefore it would be obvious for Sahadi wherein the multimedia presentation includes additional multimedia for the portions of the non-profit venue that the visitor visited as per the steps of Kim in order to provide visitors with a highly relevant and interactive summary or previous presentations which includes information about the particular visit and path taken by the visitor and resulting in a visitor receiving a more impactful venue visit and potentially increased engagement with the venue displays.

Claim 9:	Sahadi in view of Charlton and Sun discloses the method of claim 1 above, and Sahadi does not explicitly disclose, however Kim discloses wherein the performed steps further include the step of automatically subscribing the visitor to an ongoing email or push-messaging update about a status of the specific portions of the non-profit venue on a bookmark list ([132 “determining in S503 whether there is an exhibition experience history upon retrieval, if there is no exhibition experience history, registering a visitor as a new visitor in S504, and if there is an exhibition experience history, analyzing the exhibition experience history information and generating viewing guide information that includes one or more of exhibition experience history information, viewing status information on currently viewed exhibition objects, and viewing guide information on exhibition objects to be viewed in the future by using space information on an exhibition hall, location information on exhibition objects, and visitor information in S505; and transmitting the viewing guide information to either or both of the mobile terminal and exhibition display apparatus,” 136]).
Therefore it would be obvious for Sahadi wherein the performed steps further include the step of automatically subscribing the visitor to an ongoing email or push-messaging update about a status of the specific portions of the non-profit venue on a bookmark list as per the steps of Kim in order to provide visitors with a highly relevant and interactive summary or previous presentations which includes information about the particular visit and path taken by the visitor and resulting in a visitor receiving a more impactful venue visit and potentially increased engagement with the venue displays.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (20190095454) in view of Charlton et al. (20190069147).

Claim 11:	Sahadi discloses a method for personalizing an experience of a visitor at a non-profit venue, comprising: executing an application on a mobile computing device ([19 “campuses…, schools, universities…, public parks,” 30 “Mobile devices 110 are inclusive of wearable devices,”]), which, when executed, performs the steps of: 
analyzing a path of a visitor taken through a non-profit venue using a set of tracking systems ([29 “beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, WiFi, radio),” 30 “current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map,” 83]); 
recording an interaction of the visitor with a specific non-profit venue exhibit associated with an ongoing campaign ([61 “itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user,”]); 
retrieving demographic information related to the visitor from a database ([21 “developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations, itineraries and communications,” 29, 44]); 
providing a visitor vector to a recommendation engine, wherein the visitor vector includes the demographic information related to the visitor and the personalized information about the visitor, wherein a personalized multimedia presentation is personalized to the visitor and presented to the visitor during the interaction of the visitor with the specific non-profit venue exhibit based on results output by the recommendation engine ([44 “generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor….Output and results from the analytics facility 232 may be used to optimize recommendations, to suggest new experiences, to improve performance of staff, to improve selection of inventory, to optimize patterns of traffic within a venue,” 45-47]). 
Sahadi discloses the tracking, guiding, and storing of visitor specific movements and interactions at a non-profit venue, and Sahedi does not explicitly disclose, however Charlton discloses:
determining personalized information about the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue ([28, 30 “venue system then applies the machine learning schemes to the image to classify attributes about the image,” 33, 34, 38 “data may include message content, client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information,” 41 “message-processing technologies and functions, particularly related to the aggregation and other processing of content (e.g., textual and multimedia content) included in messages received from multiple instances of the messaging client application,” 42 “image processing operations, typically with respect to images or video received within the payload of a message at the messaging server application,” 50 “annotation system 206 operatively supplies a media overlay to the messaging client application 104 based on other information, such as social network information of the user of the client device,” 51 “annotation system 206 provides a user-based publication platform that enables users to select a geolocation on a map and upload content associated with the selected geolocation. The user may also specify circumstances under which particular content should be offered to other users,” 72 “Tag values may be generated manually, based on user input, or may be automatically generated using, for example, image recognition,”]).
Therefore it would be obvious for Sahadi to determine personalized information about the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue as per the steps of Charlton in order to enable visitors to a venue including non-profit venues to take photographs which are automatically interpreted and classed by a machine learning system and thereby enable visitors to save and access relevant image information about a given venue during a visitation and thereby increase the positive experience for a user and potentially increase visit satisfaction.

Claim 12:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the personalized multimedia presentation is presented in an application running on the mobile computing device carried by the visitor separately from the specific non-profit venue exhibit ([61 “each venue or sub-venue, an in-venue itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources,” 62 “a live experience development application 352 can be used to generate an in-venue personal itinerary 304 for the part of the itinerary 302 that is associated with a visit to a particular venue. In addition to using the user profile information 330 (which, as noted in this disclosure, can account for relationships and connections with a group, such that an itinerary for a user can be associated with, and managed in connection with, a larger group itinerary,” 63 “itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time),”]).

Claim 13:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the specific non-profit venue exhibit includes a kiosk that presents the personalized multimedia presentation ([37 “Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices,”]).  

Claim 14:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the personalized multimedia presentation displays a name of the visitor or other information related to the visitor ([72, 73, 91, 107 “traits listed include first name, last name, age, age group, gender, hometown, occupation, recent location, the last time that the venue attendee has visited the venue, the venue attendee's most frequently visited point of interest (POI) in the venue area, the venue attendee's last (most recently) visited point of interest (POI) in the venue area, the venue attendee's most highly-rated point of interest (POI) in the venue area,” Figs. 5, 6]).  

Claim 15:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the personalized multimedia presentation is personalized based on an education level, income level, language, developmental status, or age of the visitor ([72, 73, 91, 107 “traits listed include first name, last name, age, age group, gender, hometown, occupation, recent location, the last time that the venue attendee has visited the venue, the venue attendee's most frequently visited point of interest (POI) in the venue area, the venue attendee's last (most recently) visited point of interest (POI) in the venue area, the venue attendee's most highly-rated point of interest (POI) in the venue area,” Figs. 5, 6]).  

Claim 16:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the developmental status of the visitor indicates that the visitor is a child ([67 “personal user profiles 330 of the father and of the son indicate the father-son relationship. The personal user profile 330 of the son indicates the son prefers to ride roller coasters, ride Ferris wheels and eat pizza. The personal user profile 330 of the father indicates the father has no ride preferences and prefers healthy eating options,”]).  

Claim 17:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the visitor vector includes recorded visitor interaction data ([107]); 
wherein the recorded visitor interaction data includes records of interactions of the visitor with a non-profit venue exhibit other than the specific non-profit venue exhibit ([44 “Analytics may include visualizations, such as heat maps, as well as presentations of results as an overlay on the dynamic venue map, such as showing which attractions or points of interest are most popular, most profitable, or the like,” 46 “user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit,”]); 
wherein the recorded visitor interaction data demonstrates a degree of interest of the visitor in categories of information conveyed by the non- profit venue exhibit ([47 “user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics,” 107]); and 
wherein the personalized multimedia presentation is personalized based on the categories of information in which the visitor has demonstrated a greater interest based on the recorded visitor interaction data from the interactions of the visitor with the non-profit venue exhibit other than the specific non-profit venue exhibit ([45, 46, 63 “itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time), the user's current state (such as whether the user expresses hunger, thirst, fatigue, or the like, or such factors are inferred based on history), information about the user's group (such as locations and itineraries of the group), recommendations for the user (such as described in connection with the recommendation engine,” 107, 108]).  

Claim 18:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the categories of information are selected from a group consisting of history, pictures, people, current activities and combinations thereof ([45, 46 “user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue,” 47, 49]).  

Claim 19:	Sahadi in view of Charlton discloses the method of claim 11 above, and Sahadi further discloses wherein the personalized multimedia presentation includes augmented reality ([80 “augmented reality or virtual reality glasses,” 90]).

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 24 June 2022 with respect to the rejection of claims 1-19 have been carefully considered and are addressed below.
Claim Rejections - 35 USC § 101
	Applicants argue that the instant invention is patently eligible under 35 USC 101 because the invention provides “an improved, personalized experience for a visitor to a non-profit venue,” and further argue that “when the limitations of the present claims are properly considered in a reasoned analysis in the manner required, it is readily apparent that the various elements, and combinations of such elements, amount to significantly more than an “abstract idea” alleged in the present rejection.
	Examiner respectfully disagrees and replies that the rejection of all pending claims under 35 USC 101 is maintained for the following reasons:
	a.	Examiner continues to maintain that the instant invention is directed to a practical application related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations, because the methods of the instant claims are directed to the logging and gathering of user visitation activities and subsequently providing relevant information to a user directed to a users’ interests as logged during previous visits.  Therefore the instant claims are maintained to be directed to a practical application as explained above in the rejection.
	b.	Examiner notes that the instant invention includes a number of references both in the claims and in the written description related to machine learning however aside from stating particular aspects of the invention are performed by machine learning there are no explicit methodologies or aspects of machine learning included in the claims or written description such that a person of skill in the art would perceive any particular implementation of such a system.  Thus the recitation of machine learning is not sufficient for the Examiner to conclude that the invention is directed to either a practical application or constitutes significantly more than an abstract idea.  
	c.	Applicants present arguments that the instant claims are eligible under 35 USC 101 and present the perspective derived from Enfish, LLC v. Microsoft Corporation, as decided in 2016.  Specifically Applicants argue that as per Enfish, claims may be patentable when “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity,” and as well “in other cases involving computer-related claims, there may be close calls about how to characterize what the claims are directed to.  In such cases, an analysis of whether there are arguably concrete improvements in the recited computer technology could take place under step two.”
	Examiner respectfully disagrees and replies that neither the instant claims nor the written description, as interpreted by the Examiner and as explained above in the rejection, is interpreted by the Examiner to include improvements to the functionality of a computing system or that the instant invention is focused upon improvements to a computing system.  Examiner acknowledges that the instant invention will likely improve the delivery of customer related information by collecting data on customer activities, and delivering information to customers relevant to performed customer activities such as visiting activities at a venue.  However, the performance of the invention is by general purpose computing systems performing well known and established computing techniques, and therefore does not rise to the level of a practical application or is significantly more than well known and established computing techniques.  
Claim Interpretation
	Applicants comments regarding the interpretation of claims 11-19 under 35 USC 112(f) are recognized and the Examiner continues to maintain the interpretation of the claims 11-19 under 35 USC 112(f)/sixth paragraph.

Claim Rejections - 35 USC § 102/103
Applicants arguments and amendments to Claim 11 are sufficient to overcome the rejection of Claims 11-19 under 35 USC 102(a)(1).  Applicant’s arguments and amendments, see Remarks/Amendments, filed 24 June 2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Sahadi in view of Sun and Kim and newly cited to prior art reference Charlton..

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Dhalwani et al. (10,769,542) for disclosures related to the development and training of a machine learning model for the determination of the generation of a media content item inside or outside of an enclosed location.  See at least 3:29-67 and 4:1-37
	See Yang et al. (10,382,373) for disclosures related to the implementation of image processing and machine learning applied to the generation or receipt of content and the curation of the received content.  See at least 3:15-67 and 6:24-67
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682